Zobel, J.
1. The parties, by written stipulation, submitted “All issues now pending between them to Alice E. Richmond, Esq. as arbitrator.” Ms. Richmond held hearings in which the parties were free to introduce evidence. For present purposes, we may take it that the matter of attorneys fees was mentioned, but no evidence was produced.
2. The Arbitrator’s award was for damages without a multiplier, but the Arbitrator specifically found a violation of G.L.c. 93A.
3. It is also undisputed that no evidence pertaining to attorneys fees was submitted to the Arbitrator.
4. It is also undisputed that Plaintiff did not at any time file an application to the Arbitrator to modify or correct the grounds for her award or to clarify it. Nor did Plaintiff make any similar application to the Court.
5. Under the circumstances, I regard it as a matter of law, that this Court can neither remand the matter to the Arbitrator nor hold separate hearings on the question of attorneys fees.
6.1 regard it as a matter of law that under the terms of the reference to the Arbitrator the question of attorneys fees should have been raised before her.
7. Therefore, I conclude that Plaintiff is not entitled to relief in respect of so much of Plaintiffs motion as seeks an award of fees.
ORDER
Accordingly, it is Ordered, that Judgment enter forthwith for Plaintiff in the amount of the arbitration award, namely, $33,000, plus interest on $25,000 from May 20, 1996, and on $8,000 from September 25,1996.